Case 1:19-cv-00874-RBJ-MEH Document 470 Filed 05/03/21 USDC Colorado Page 1 of 3




         quinn emanuel            trial lawyers | los angeles
         865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100

                                                                                                     WRITER'S EMAIL ADDRESS
   May 3, 2021                                                                             andrewschapiro@quinnemanuel.com


   Magistrate Judge Michael E. Hegarty
   michael_e_hegarty@cod.uscourts.gov

   Re:     Warner Records, Inc., et al. v. Charter Communications, Inc., 19-cv-00874-RBJ-MEH
           Plaintiffs’ Request for a 12-Hour Enlargement of Time to Depose Colton Mabb

   Dear Judge Hegarty:
   Charter objects to Plaintiffs’ request to seek 12 hours of deposition time across 2 days for the fact
   deposition of Charter witness Colton Mabb, an engineer who has assisted Charter in pulling data
   in the CATS system to respond to Plaintiffs’ discovery requests. This request is 5 hours beyond
   the presumptive limit afforded by Fed. R. Civ. P. 30(d)(1). Plaintiffs must show “good cause” for
   additional time; they have not done so. See Carroll v. Acme Truck Line, Inc., 2013 WL 2237691,
   at *1 (W.D. Pa. May 21, 2013); Fed. R. Civ. P. 30 Adv. Comm. notes (2000 Ams.).
   At the outset, Charter notes that Plaintiffs’ request is untimely. Mr. Mabb’s deposition is
   scheduled for this Friday, May 7.1 Mr. Mabb has been listed on Charter’s initial disclosures since
   June 2019, and Plaintiffs asked for his deposition on April 2, 2021 without requesting more time.
   Plaintiffs did not raise this request during the parties’ scheduling negotiations, or during the April
   14 telephonic conference before the Special Master specifically addressing the date of Mr. Mabb’s
   deposition.2 Plaintiffs have offered no explanation for this delay.
   Plaintiffs have also not established good cause.3 In their meet-and-confer email, Plaintiffs rely
   solely on two documents (disclosed over a year ago) that they contend justify a need for more than

   1
    Plaintiffs first raised this issue the night before the April 29, 2021 hearing on Charter’s Motion to Compel
   (ECF 438). See Ex. A. At the hearing, Plaintiffs asked that the parties’ letters be submitted simultaneously.
   The email exchange in Exhibit A provides the sole grounds for the deposition disclosed by Plaintiffs. If
   Plaintiffs raise any additional grounds in their letter, Charter respectfully requests the right to reply.
   2
    At that telephonic conference with the Special Master, Plaintiffs insisted that Charter produce Mr. Mabb
   earlier than May 14 because Plaintiffs wanted to depose Mr. Mabb in advance of the May 12 deposition of
   Charter’s 30(b)(6) designee on certain topics related to the CATS system, Michael Hanrahan. Accordingly,
   Charter agreed to produce Mr. Mabb on May 7.
   3
     Plaintiffs’ two cited cases (Ex. A) are factually and procedurally inapposite. Payan v. United Parcel
   Serv., 2015 WL 3397943 (D. Utah May 26, 2015), involved the need for additional time for the deposition
   of the named plaintiff, who was the exclusive source for information related to 800 documents consisting
   of “personal notes.” And the deponent in McBride v. Medicalodges, Inc., 2008 WL 1774674 (D. Kan. Apr.
   16, 2008), was “directly involved in the claims” of the employment case because she was the decision-
   maker with respect to the terminations at issue and therefore had unique knowledge about the facts of three
   different plaintiffs’ employment decisions. Further, the request was made after the plaintiffs had attempted
   to complete the deposition within the time limits, which many courts require as a prerequisite to even
   considering this type of request. See, e.g., Pratt v. Archstone Willow Glen Apartments, 2009 WL 2032469,
   at *1 (N.D. Cal. 2009); Benitez v. Lopez, 2019 WL 1578167, at *1 (E.D.N.Y. Mar. 14, 2019) (similar).

         quinn emanuel urquhart & sullivan, llp
         LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
         LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 1:19-cv-00874-RBJ-MEH Document 470 Filed 05/03/21 USDC Colorado Page 2 of 3




   7 hours: (1) Charter’s April 2020 interrogatory responses, which describe Mr. Mabb as the person
   most knowledgeable about the “number of Infringement Notices [Charter] received each month”
   and “customer facing actions Charter took in response” to these notices during the Discovery
   Period; and (2) Mr. Mabb’s declaration from July 2020, which addressed the substantial burdens
   associated with the collection of Charter’s historical data to respond to Plaintiffs’ discovery
   requests. Ex. B (Supp. Resps. to Nos. 13 & 14), Ex. C (7/17/20 Mabb Decl., ¶ 2). These
   disclosures do not justify a last-minute need to grossly exceed the standard time limitations for
   depositions under the Federal Rules. Indeed, Mr. Mabb’s declaration from July 2020 makes clear
   that his role related to the collection of data for the purposes of the litigation differed from the
   activities Charter conducts in the ordinary course of business (and thus does not itself justify
   additional deposition time):
        Extracting extensive data like this dating back many years is not the type of work that
        Charter does in the normal course of its business. The time I have spent writing the code
        and running the systems required to provide this data to date has taken hundreds of hours
        of my time. As noted above, my day to day job responsibilities extend far beyond CATS,
        including several other ongoing pressing business projects.
   Ex. C. Plaintiffs provide no reason why they need two days to ask about an engineer’s collection
   of data to respond to discovery requests. This Court discourages such “discovery about
   discovery.” Dkt. 108, 12/17/2019 Hrg. Tr. at 15:3-9 (“I’m not going to like discovery about
   discovery”).
   Further, departure from the 7-hour standard is entirely unnecessary here. In addition to producing
   Mr. Mabb, Charter also: (1) produced the source code and system manuals for CATS; (2)
   responded to dozens of informal and formal discovery requests regarding CATS; and (3) agreed
   to produce the architect of the Charter-specific CATS environment as a 30(b)(6) representative on
   these topics. That is, Plaintiffs are already getting a separate opportunity, on a second day, to
   depose Charter’s 30(b)(6) designee (Mr. Hanrahan) on the same issues. Moreover, Plaintiffs have
   already deposed other Charter employees on the notice program and “customer facing actions,”
   including Laurie Rowlett, Tammy Stewart (where Plaintiffs exceeded the 7-hour time limit without
   advance permission), and Philip Jones.
   Last, Plaintiffs’ request for an additional day with Mr. Mabb places unfair burdens on Charter
   during a month with an already-packed deposition schedule. The parties are currently scheduled
   to take and defend approximately 20 depositions in 20 business days. To add another day of
   testimony would disrupt this schedule in a way that is prejudicial to Charter, particularly given that
   Charter has not requested additional time for any of Plaintiffs’ witnesses. “[T]he seven-hour limit
   imposed by Rule 30(d)(1) encourages efficiency in depositions …. [T]hat [Plaintiffs] wish to
   develop further areas of inquiry – or explore in greater depth those that were touched upon – is not
   ‘good cause’” for more hours. Apollo v. Stasinopolous, 2021 WL 1414090, at *2 (N.D. Ill. Apr.
   14, 2021). Charter respectfully submits that the more reasonable approach is what Charter
   proposed to Plaintiffs in the meet and confer process, which is to allow some flexibility on the day
   of the deposition (up to 8 hours) in the event the record supports the need for additional time. To
   do otherwise would discourage efficient questioning at Mr. Mabb’s deposition. As an additional
   compromise, Charter is also willing have Mr. Mabb on standby by telephone during the May 12,
   deposition of Mr. Hanrahan so that Mr. Hanrahan can verify information with him as needed, to
   the extent warranted by questioning or truly necessary for the efficient conduct of the 30(b)(6)
   deposition.


                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 470 Filed 05/03/21 USDC Colorado Page 3 of 3




   Respectfully submitted,

   /s/ Andrew Schapiro
   Andrew Schapiro




                                       3
